CONTI, District Judge
(dissenting):
I dissent from the reversal and remand as to Epperson and Easley.
It appears to me that we have more than mere presence which would vindicate said defendants. The facts presented by the government and considered by the jury must be taken in their totality and placed in perspective as to the events and transactions occurring at the time the crime was committed. The more important incriminating facts here are:
(1) Epperson and Easley, at 12:30 a. m., were at the motel room with defendants Warren and Claborn when the driver of the Chevrolet (the original car carrying the marijuana) knocked and entered the room.
(2) Easley watched, from the door, the transfer of two burlap sacks from the Chevrolet to the Chrysler, while Epperson was walking around the room. The door of the motel room was open at this time and approximately 30 ft. distant.
(3) After the transfer of the marijuana into defendants’ (Claborn and Warren) Chrysler, they returned to the motel room with Epperson and Easley and ten minutes thereafter all four came out of the room and began putting articles and clothes into the trunk of the Buick.
(4) The four returned to the room several times and then Claborn and Warren got into the Chrysler and Epperson and Easley into the Buick, with Easley driving, Easley starting out of the parking lot first and the Chrysler following immediately.
(5) Each car had a walkie-talkie of the same make and tuned to the same channel.
When one considers the time of night, the persons present, the activities engaged in and the close proximity of each of the participants in the criminal transaction, one can only conclude that there existed more than “mere presence” at the scene by Epperson and Easley, and there was, rather, sufficient evidence for the jury to conclude that Epperson and Easley were active participants in the commission of the crime and not merely there as spectators.